Exhibit 10.4

 

NPS PHARMACEUTICALS, INC.

2014 OMNIBUS EQUITY COMPENSATION PLAN

 

RESTRICTED STOCK UNIT SUMMARY OF AWARD

 

NPS Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant to
its 2014 Omnibus Equity Compensation Plan (the “Plan”), hereby awards to the
individual listed below (the “Participant”), this Restricted Stock Unit Award
representing the number of Restricted Stock Units set forth below (the
“Restricted Stock Units”) that may become vested as set forth below.  The
Restricted Stock Units are subject in all respects to the terms and conditions
set forth herein, in the Restricted Stock Unit Award Agreement attached hereto
as Exhibit A (the “Restricted Stock Unit Award Agreement”) and the Plan, each of
which is incorporated herein by reference and made part hereof.  Unless
otherwise defined herein, capitalized terms used in this Restricted Stock Unit
Summary of Award (the “Summary of Award”) and the Restricted Stock Unit Award
Agreement will have the meanings set forth in the Plan.

 

Participant:

 

[[FIRSTNAME]] [[LASTNAME]]

 

 

 

Award Number:

 

[[GRANTNUMBER]]

 

 

 

Date of Grant:

 

[[GRANTDATE]]

 

 

 

Plan:

 

2014 Omnibus Equity Compensation Plan

 

 

 

Award Type:

 

[[GRANTTYPE]]

 

 

 

Total Number of Units:

 

[[SHARESGRANTED]] Restricted Stock Units

 

 

 

Fair Market Value on Date of Grant:

 

[[MARKETPRICEATAWARD]]

 

 

 

Vesting Schedule:

 

[Vesting schedule with definition of “Vesting Date”].

 

 

 

Vesting Upon Death or Disability:

 

The vesting of the Restricted Stock Units shall accelerate and vest in full as
of the date on which the Participant ceases to be employed as an Employee or
provide service as a Key Advisor or Non-Employee Director on account of the
Participant’s death or Disability, as applicable.

 

 

 

Vesting Upon Certain Termination Events Following a Change of Control:

 

In the event a Change of Control occurs while the Participant is employed as an
Employee, the Restricted Stock Units shall accelerate and vest in full if, upon
or after the Change in Control, 1) the Participant’s job is Materially Altered
and the Participant voluntarily terminates employment as an Employee within the
time period specified in the Plan after complying with the notice requirements
specified in the Plan, or 2) the Participant’s employment as an Employee is
Involuntarily Terminated, other than for Cause, death, or Disability.

 

--------------------------------------------------------------------------------


 

Issuance Schedule:

 

Upon vesting of the Restricted Stock Units in accordance with this Restricted
Stock Unit Award Agreement, the Company shall cause to be issued and registered
in the Participant’s name or in the name of Participant’s legal representatives,
beneficiaries or heirs, as the case may be, shares of Company Stock in payment
of such vested Restricted Stock Units. The date of such issuance (the “Payment
Date”) will occur as soon as practicable following the date the Restricted Stock
Units become vested; provided, however, that such distribution will be made not
later than March 15 of the calendar year following the calendar year in which
such Restricted Stock Units vest. Distribution will be made with respect to the
Restricted Stock Units on the Payment Date in shares of Company Stock, with each
vested Restricted Stock Unit equivalent to one share of Company Stock. In no
event will any fractional shares of Company Stock be issued. Except as set forth
herein or as otherwise determined by the Committee, the Participant must be
employed as an Employee or providing service as a Key Advisor or Non-Employee
Director on the Vesting Date in order to vest in the Restricted Stock Units.

 

2

--------------------------------------------------------------------------------


 

Participant Acceptance:

 

By signing the acknowledgement below, the Participant agrees to be bound by the
terms and conditions of the Plan, the Restricted Stock Unit Award Agreement and
this Summary of Award and accepts the Restricted Stock Units following the date
of the Company’s notification to the Participant of the award of the Restricted
Stock Units (the “Notification Date”).  The Participant accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan, this Summary of Award or the Restricted Stock
Unit Award Agreement.

 

The Participant acknowledges delivery of the Plan and the Plan prospectus
together with this Summary of Award and the Restricted Stock Unit Award
Agreement.  Additional copies of the Plan and the Plan prospectus are available
at the intranet site at [  ] or by contacting the Company’s Human Resources
Department at [    ].

 

 

Agreed and accepted:

 

 

 

 

 

Participant

 

 

 

 

 

Date

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NPS PHARMACEUTICALS, INC.

 

RESTRICTED STOCK UNIT AWARD AGREEMENT

(Pursuant to the 2014 Omnibus Equity Compensation Plan)

 

This Restricted Stock Unit Award Agreement (this “Agreement”) is delivered by
NPS Pharmaceuticals, Inc., a Delaware corporation (the “Company”), pursuant to
the Summary of Award delivered with this Agreement to the individual named in
the Summary of Award (the “Participant”).  The Summary of Award, which specifies
the Participant, the date as of which the award is made (the “Date of Grant”),
the vesting schedule and other specific details of the award is incorporated
herein by reference.

 

1.                                      Award of Restricted Stock Units.  Upon
the terms and conditions set forth in this Agreement and in the Company’s 2014
Omnibus Equity Compensation Plan (the “Plan”), the Company hereby awards to the
Participant the number of restricted stock units set forth in the Summary of
Award (the “Restricted Stock Units”). The Participant hereby acknowledges the
receipt of a copy of the official prospectus for the Plan. Copies of the Plan
and the official Plan prospectus are available on the Company’s intranet site at
[    ] or by contacting the Company’s Human Resources Department at [    ]. 
Each Restricted Stock Unit will entitle the Participant to receive, at such time
as is determined in accordance with the provisions of this Agreement, one fully
paid, non-assessable share of common stock of the Company (the “Company
Stock”).  This Agreement is made pursuant to the Plan and is subject in its
entirety to all applicable provisions of the Plan.  Capitalized terms used
herein and not otherwise defined will have the meanings set forth in the Plan. 
The Participant agrees to be bound by all of the terms and conditions of the
Plan.

 

2.                                      Vesting of Restricted Stock Units.

 

(a)                                 The Restricted Stock Units will become
vested as set forth in the Summary of Award, provided that the Participant
continues to be employed as an Employee or provide service as a Key Advisor or
Non-Employee Director through the Vesting Date (as defined in the Summary of
Award).

 

(b)                                 Except as set forth in the Summary of Award,
if the Participant ceases to be employed as an Employee or provide service as a
Key Advisor or Non-Employee Director for any reason prior to the Vesting Date,
the Participant will forfeit all rights to receive shares of Company Stock
hereunder and the Participant will not have any rights with respect to any
portion of the shares of Company Stock that have not yet become vested as of the
date the Participant ceases to be employed as an Employee or provide service as
a Key Advisor or Non-Employee Director.

 

(c)                                  Issuance of Company Stock.  One share of
Company Stock will be issued to the Participant for each vested Restricted Stock
Unit in accordance with the Issuance Schedule set forth in the Summary of Award.
Any Restricted Stock Units not vested will be forfeited.  In no event will any
fractional shares of Company Stock be issued.  Accordingly, the total number of
shares of Company Stock to be issued pursuant to this Agreement will, to the

 

4

--------------------------------------------------------------------------------


 

extent necessary, be rounded down to the next whole share of Company Stock in
order to avoid the issuance of a fractional share.

 

3.                                      Tax Consequences.

 

(a)                                 The Participant acknowledges that the
Company has not advised the Participant regarding the Participant’s income tax
liability in connection with the award or vesting of the Restricted Stock Units
and the delivery of shares of Company Stock in connection therewith.  The
Participant has reviewed with the Participant’s own tax advisors the federal,
state, and local and tax consequences of the award and vesting of the Restricted
Stock Units and the delivery of shares of Company Stock in connection therewith
as contemplated by this Agreement.  The Participant is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents.  The Participant understands that the Participant (and not the
Company) will be responsible for the Participant’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement.

 

(b)                                 Unless the Committee provides otherwise, the
number of shares of Company Stock issued to the Participant with respect to the
Restricted Stock Units will be reduced by a number of shares of Company Stock
sufficient to satisfy the amount of any federal, state or local income and
employment taxes associated with the issuance of shares of Company Stock. 
Notwithstanding the foregoing, the Employer may require that the Participant
receiving any distribution or payment hereunder pay to the Employer the amount
of any federal, state or local income and employment taxes that the Employer is
required to withhold with respect to such payment, or the Employer may deduct
from other compensation paid by the Employer the amount of any federal, state or
local income and employment taxes due with respect to the Restricted Stock
Units.  In no event will the amount of withholding exceed the minimum applicable
withholding tax rate for federal (including FICA), state, local and other tax
liabilities.  [Note to Draft:  Please confirm that by default RSUs are withheld
to satisfy income tax withholding and payroll tax obligations.]

 

4.                                      Rights of Participant.

 

(a)                                 Prior to the issuance, if any, of shares of
Company Stock to the Participant with respect to vested Restricted Stock Units
pursuant to the Issuance Schedule set forth in the Summary of Award, the
Participant will not have any rights of a shareholder of the Company on account
of the Restricted Stock Units.

 

(b)                                 [Note to Draft:  The 2005 Plan RSU
agreements did not provide for dividend equivalents; this section providing for
dividend equivalents comes from our model agreement.  Please let us know if this
section should be removed.] [Notwithstanding the foregoing, if any dividend or
other distribution, whether regular or extraordinary and whether payable in
cash, securities or other property (other than shares of Company Stock), is
declared and paid on the outstanding Company Stock prior to the issuance of
shares of Company Stock with respect to the vested Restricted Stock Units
pursuant to the Issuance Schedule (i.e., those shares are not otherwise issued
and outstanding for purposes of entitlement to the dividend or distribution),
then a special book account will be established for the Participant and credited
with a phantom dividend equal to the actual dividend or distribution which would
have been paid on

 

5

--------------------------------------------------------------------------------


 

the Restricted Stock Units subject to this Agreement had shares been issued with
respect to such Restricted Stock Units and been outstanding and entitled to that
dividend or distribution.  The phantom dividend equivalents so credited will
vest at the same time as the Restricted Stock Units to which they relate and
will be distributed to the Participant (in the same form the actual dividend or
distribution was paid to the holders of the Company Stock entitled to that
dividend or distribution or in such other form as the Committee deems
appropriate) concurrently with the issuance of shares of Company with respect to
the vested Restricted Stock Units pursuant the Issuance Schedule set forth in
the Summary of Award.]

 

5.                                      Restrictions on Issuance of Company
Stock.  The obligation of the Company to deliver shares of Company Stock to the
Participant with respect to vested Restricted Stock Units will be subject to the
condition that if at any time the Committee will determine in its discretion
that the listing, registration or qualification of the shares of Company Stock
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the issuance of shares of Company Stock,
the shares of Company Stock may not be issued in whole or in part unless such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to the Committee.

 

6.                                      Recoupment Policy.  The Participant
agrees that the Participant will be subject to any compensation, clawback and
recoupment policies that may be applicable to the Participant as an employee of
the Company, as in effect from time to time and as approved by the Board of
Directors, the Committee or a duly authorized committee thereof, whether or not
approved before or after the Date of Grant.

 

7.                                      Successors and Assigns.  Except to the
extent otherwise provided in this Agreement, the provisions of this Agreement
will inure to the benefit of, and be binding upon, the Company and its
successors and assigns.  During the period prior to the Payment Date, the right
to receive shares of Company Stock may not be assigned, transferred, pledged or
otherwise disposed of by the Participant, except as permitted under the Plan or
by the Committee.  Any attempt to assign, transfer, pledge or otherwise dispose
of the right to receive shares of Company Stock contrary to the provisions the
Summary of Award, this Agreement and the Plan, and the levy of any execution,
attachment or similar process upon the right to receive the shares, will be
null, void and without effect.  Notwithstanding the foregoing, by delivering
written notice to the Company, in a form satisfactory to the Committee, the
Participant may designate a third party who, in the event of the Participant’s
death, shall thereafter be entitled to payment of the shares of Company Stock
subject to the Restricted Stock Units hereunder.

 

8.                                      Entire Agreement.  This Agreement
contains the entire agreement of the parties with respect to the Restricted
Stock Units awarded hereby and may not be changed orally but only by an
instrument in writing signed by the party against whom enforcement of any
change, modification or extension is sought.

 

9.                                      Award Subject to Plan Provisions. This
award is made pursuant to the Plan, the terms of which are incorporated herein
by reference, and in all respects will be interpreted in accordance with the
Plan.  This award is subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Committee in

 

6

--------------------------------------------------------------------------------


 

accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (a) rights and obligations with respect to withholding
taxes, (b) the registration, qualification or listing of the shares, (c) changes
in capitalization of the Company and (d) other requirements of applicable law. 
The Committee will have the authority to interpret and construe this award
pursuant to the terms of the Plan, and its decisions will be conclusive as to
any questions arising hereunder.

 

10.                               No Employment or Other Rights.  This Agreement
will not confer upon the Participant any right to be retained in the employment
of the Company and will not interfere in any way with the right of the Company
to terminate the Participant’s employment at any time.  The right of the Company
to terminate at will the Participant’s employment at any time for any reason is
specifically reserved.  In the event that this Award is made in connection with
performance of services as a Key Advisor or Non-Employee Director, no rights as
an Employee shall arise as a result of this Agreement.

 

11.                               Notice.  Any notice to the Company provided
for in this instrument will be addressed to the Company in care of the Corporate
Secretary and General Counsel at the Company’s corporate headquarters, and any
notice to the Participant will be addressed to such Participant at the current
address shown on the payroll records of the Company, or to such other address as
the Participant may designate to the Company in writing.  Any notice will be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.

 

12.                               Applicable Law.  The validity, construction,
interpretation and effect of this Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
conflicts of laws provisions thereof.  Participants are deemed to submit to the
exclusive jurisdiction and venue of the federal or state courts of Delaware to
resolve any and all issues that may arise out of or relate to this Agreement or
Plan.

 

13.                               Statute of Limitations.  A Participant or any
other person claiming benefits under the Plan or this Agreement must make a
claim for such benefits within one year after the Participant or other person
knew or reasonably should have known of the principal facts on which the claim
is based.

 

14.                               Application of Section 409A of the Code.  This
Agreement is intended to comply with section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and will in all respects be administered in
accordance with section 409A of the Code. The issuance of Company Stock pursuant
this Agreement is intended to be subject to a “substantial risk of forfeiture”
under section 409A of the Code, and issued within the “short term deferral”
exception under such statute following the lapse of the applicable forfeiture
condition.  Notwithstanding any provision in this Agreement to the contrary, if
the Participant is a “specified employee” (as defined in section 409A of the
Code) and it is necessary to postpone the commencement of any payments otherwise
payable under this Agreement to prevent any accelerated or additional tax under
section 409A of the Code, then the Company will postpone the payment until five
(5) days after the end of the six-month period following the original payment
date.  If the Participant dies during the postponement period prior to the
payment of postponed amount, the amounts withheld

 

7

--------------------------------------------------------------------------------


 

on account of section 409A of the Code will be paid to the beneficiary
designated by the Participant pursuant to Section 7, or, if the Participant has
not designated a beneficiary, the personal representative of the Participant’s
estate, within sixty (60) days after the date of the Participant’s death.  The
determination of who is a specified employee, including the number and identity
of persons considered specified employees and the identification date, will be
made by the Committee or its delegate in accordance with the provisions of
sections 416(i) and 409A of the Code.  In no event will the Participant,
directly or indirectly, designate the calendar year of distribution.  This
Agreement may be amended without the consent of the Participant in any respect
deemed by the Committee or its delegate to be necessary in order to preserve
compliance with section 409A of the Code.

 

8

--------------------------------------------------------------------------------